Order reversed in the exercise of discretion, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground stated in the decision of the case of Kalinowski v. Rock Asphalt & Construction Company, Inc. (ante, p. 657), decided herewith. All concur, except Sears, P. J., and Thompson, J., who dissent and vote for affirmance on the ground stated in their dissent in the case of Kalinowski v. Rock Asphalt & Construction Company, Inc., decided herewith. Present -— Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.